DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/7/2020. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 14 have been amended.   Claims 2, 8-10, 13 and 16-18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Oren (Registration Number 38,694) on February 10, 2021.

The application has been amended as follows: 

19. The motor according to claim 1, further comprising a pump communicating with the first flow path and providing flow pressure to circulate the first fluid, 
wherein the housing includes: 
an intake path provided with one end communicating with one of the first heat exchange cells and the other end extending to the outside of the housing and communicating with an inlet of the pump; and 
a discharge path extending to the outside of the housing and communicating with an outlet of the pump.

Allowable Subject Matter
Claims 1, 3-7, 11, 12, 14, 15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitations “the second heat exchanger is configured such that the number of changes in flow direction of the second fluid in a part of the second heat exchanger covered by the first heat exchanger differs from the number of changes in flow direction of the first fluid in the first heat exchanger based on the length direction of the shaft” and “widths of the second heat exchange cells of the second heat exchanger front part are smaller than widths of the second heat .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weisbecker (DE 102014212998 A1) shows a housing 1 for an electric machine with differently sized heat exchange cells 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832